 In the Matter Of KENTUCKY UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-915, A. F. of L.Case No. 9-C-1913.-Decided Septe'imber 19 ,191.4.DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by Interna-tional Brotherhood of Electrical Workers, Local B-915, A. F. of L.,herein called the Union, against Kentucky Utilities Company, Lex-ington, Kentucky, herein called the respondent, a hearing was heldbefore a Trial Examiner at Lexington, Kentucky, on March 13, 1944,in which the Board, the respondent, and the Union participated bytheir repre,5entatives.The Board_has reviewed the rulings of theTrial Examiner made on motions and on objections to the admissionof evidence and finds that no prejudicial error was committed.TheTrial Examiner's rulings made at the hearing are hereby affirmed.On June 28, 1944, the Trial Examiner issued his IntermediateReport, a copy of which is attached hereto, finding that the respond-ent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1) and (5) of the Act.Exceptions to theIntermediate Report and a brief were thereafter filed by the respond-ent.Upon consideration of the entire record, including the respond-ent's exceptions and brief, we hereby adopt the findings, conclusions,and recommendations of the Trial Examiner, except insofar as theyare-inconsistent with our findings, conclusions, and order hereinafterset forth.1.On January 6, 1943, in another proceeding,' the Board foundthat all production, maintenance, and construction employees of therespondent's Central Division, with certain inclusions and exclusions,constituted a unit appropriate for the purposes of collective bargain-ing, and directed an election.The Union won the election and, onMay-19, 1943, was certified by the Board as the statutory representa-tive of the employees in the bargaining unit.The respondent has re-fused to bargain with the Union for the alleged reason, among others,1Matter of KentuckyUtilitiesCompany,46 N. L.R. B. 818.58 N. L. R. B., No. 70.335 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat geographic and personnel changes, wrought in the bargainingunit by the respondent subsequent to the certification, may have re-sulted in a loss ofmajority representation by the Union in the alteredunit and that the unit heretofore found appropriate by the Board nolonger exists.The Trial Examiner found that the reasons advancedby the respondent for its refusal to bargain with ,the Union are with-out merit; that, on May 19, 1943, and at all times thereafter, the Unionhas been,and isnow, the 'exclusive representative of the respondent'semployees in a unit appropriate for the purposes of collective bar-gaining;and, that the respondent has unlawfully refused to bargainwith the Union as the statutory representative of its employees inviolation of Section 8 (5) of the Act.2However, the TrialExaminerfound, as the appropriate unit, the previously established unit of em-ployees in the respondent's Central Division, "as it [the Division]existed on January 6, 1943," the date of the Board's Decision andDirection of Election.On May 20, 1943, and thereafter, the respond-ent had altered the Central Division by adding thereto property ac-quired from; another public utility company, by selling certain proper-tieswithin the Central Division, and by exchanging the CarrolltonDistrict in its Northern Division for the Richmond District of its Cen-tral Division.3Despite these transfers of property and personnel, theCentral Division stillremainsidentifiable and the scope of the bargain-ing unit. previously established by the Board remains, at least, sub-stantially the same.Under these circumstances, our previous unitdetermination stands unaffected, inasmuch as employees in eligiblecategories hired after the date of the establishment of the bargainingunit by the Board automatically became part of the bargaining unitand, conversely, the transfer of employees to categories outside theunit, or their separation from the respondent's employ, automaticallyreleased such employees from the coverage of the bargaining unit.We accordingly concur in the Trial Examiner's findings that the ap-propriate unit is that previously established by the Board; however,we shall strike from his unit finding the phrase,." ...as itexistedon January 6, 1943, ..."2.The respondent contends that its letter of November 3, 1943, sentto each employee throughout its system, and its two letters, distributed2As modified hereinafter,we concur in these findings.$As an accompaniment to the property transactions and redistricting,which we assume,as the Trial Examiner found,to have been made in good faith, the respondent separatedfrom its Central Division 15 employees and added thereto 12 others, a net loss of 3 em-ployees in that divisionEven if the Union therebylost its majoritystatus, the Board'scertification remained in full force and effect and the employer was obligated to honor thecertificatewhen the respondent refused to bargain inJuly 1943,and thereafter.SeeN. L R. B.v.Century Oxford Mfg Corp.,140 F. (2d) 541(C. C. A 2),enforcing 48N. L R. B. 835;N.L. R. B. v.Appalachian Electric Power Co ,140 F. (2d) 217(C. C. A.4), enforcing as modified47 N. L.R. B 821.CfFranks Bros. Company v. N. L. R. B.,321U. S. 792, affirming137 F (2d) 989(C. C. A. 1),enforcing 44 N. L. R. B. 898. KENTUCKY UTILITIES COMPANY337inDecember 1943, to each employee in its Central Divisi6n,4 areprivileged as free speech.'The Trial Examiner found that the follow-ing paragraph from the letter of November 3, 1943, exceeded thebounds of free speech defined in theAmerican Tube Bendingcase :... you have the right to ask yourself why it is that out-siders-some of them total strangers-come into your community'and all of a sudden become interested in your welfare. Is it aselfish interest, whetted by alluring prospects of union dues, as-sessments, fines, and other emoluments which go to organizers andto distant headquarters, or is it unselfish and based wholly upona genuine desire to assist you in the control of your affairs?Canothers know, appreciate, and handle with the company your ownindividual problems as quickly, as directly, as sympathetically asyou can adjust them yourself with management? .. . .We concur in the Trial Examiner's finding that the above statement'was unlawful, in view of the fact that it was made after the respondenthad openly refused to fulfill its obligations under the Act to bargainwith the Union. For the same reason we find that the quotations, setforth below, from the respondent's letters of November 3 and December10,. 1943, constitute interference, restraint, and coercion, within themeaning of Section 8 (1) of the Act.The letter of November 3, signed by the respondent's president andsent to each of the respondent's employees, contains the following para-graph:... May I request of all of you that when matters pertain-ing to your employment concern your mind, you go immediatelyto your superior and discuss this subject with him freely andfrankly.If you are not then fully satisfied that you have beendealt with fairly, I want you to feel at perfect liberty to bring yourproblem to my attention, either by letter or in person . . .The letter of December 30, signed by the manager of the CentralDivision and sent to. each employee of that division, stated :... I would like for you to feel free, at all times, to discussyour problems with management, so that we may come to knoweach other better. In this way we can work out our commoninterests .. .A dmittedly, the respondent refused to bargain with the Union on July15, 1943, and, in its, various letters, frankly stated to all employees4The three letters are those set forth in full in the Intermediate Report.IN L. R B. v. American Tube BendingCo., 134 F.(2d) 993(C. C. A. 2),certden.320 U. S. 768.009591-45-vol. 58-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the bargaining unit its reasons for such refusal.The above-quoted statements are plainly indicative of the respondent's desire tobargain individually with its employees rather than collectively withthe statutory representative of the employees. In view of the respond-ent's entire course of conduct, we find that the above statements are notprivileged as free speech and that, by such statements, the respondentinterfered with, restrained, and coerced its employees in the excerise.ofrights guaranteed in Section 7 of the Act.°ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Kentucky Utilities Company,Zexington, Kentucky, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively, in respect to rates of pay,wages, hours of work, and other conditions of employment, with Inter-national Brotherhood of Electrical Workers, Local B-915, A. F. of L.,as exclusive representative of all production, maintenance, and con-struction employees of the respondent's Central Division, includingthe chief operator at Dix Dam, but excluding the division manager,-thedistrictmanagers, the local managers who do not spend substantialtime on service work, office employees, technical engineers, the super-intendent of construction, the salesmen, the janitors and janitresses, theforeman of the maintenance crew at,Danville, the division crew fore-man at Danville, the service-ma,n manager at Eminence, the service-man manager at Leitchfield, the ice-production superintendent atGlasgow, the service man at Upton, the superintendent and assistantsuperintendent at Dix Dam, the foreman of the division line-crew atShelbyville, the military guards at Dix Dam, the gas-production fore-man at Danville, the ice- and water-plant manager at Stanford, theice-production engineer at Lebanon, the chief operator-ice and elec-tricity at Franklin, the gas- and water-production superintendent atShelbyville,and the service-man managers at Hodgenville andWilmore;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofElectricalWorkers, Local B-915, A. F. of L., or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act.6Cf.Matter of Trojan Powder Company,41 N. L. R. B. 1308, enforced 135 F. (2d) 337(C C A. 3), cert den 320 U. S 708. KENTUCKY UTILITIES COMPANY3392.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Electrical Workers, Local B-915, A. F. of L., as the exclusiverepresentative of all employees in the above-described appropriateunit with respect to rates of pay, wages, hours of work, and other-conditions of employment;(b)Post immediately in conspicious places, at each of its propertieswithin its Central Division, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order, and (2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN MILLIS took no part in- the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Thomas E SchroyerandMr. Allen Sinsheinner Jr.,for the Board.Mr. Squire Ogden,of Louisville, Ky, andMr.William H. Townscnd,of Lex-ington, Ky., for the respondentMr. Ira Braswell,ofWinchester, Ky., for the Union.STATEMENT OF THE CASEUpon a first amended chargedulyfiled on February 18, 1944, by InternationalBrotherhoodof ElectricalWorkers, Local B-915, A.F. of L., herein called theUnion, the National Labor Relations Board, herein called the Board, by theRegional Director for the Ninth Region(Cincinnati,Ohio),issued itscomplaintdated February 25, 1944,against Kentucky Utilities Company, herein called therespondent,alleging that the respondent had engaged in and was engaging inunfair labor practices,within the meaning of Section 8(1) and(5) of theNational Labor Relations Act, 49 Stat.449, herein called the Act.Copies of thecomplaint together with notice of hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices,the complaint alleged, in substance,that the respondent:(1) on July 2, 1942,and at all times thereafter,refused tobargain collectively with the Union which was at all such times the exclusiverepresentative of its employees within a unit found by the Board to be appropriatein Case No.4578; (2)from and afterMay 19,1943, disparaged and expresseddisapproval of the Union,urged, persuaded,and warned its employees againstbecoming or remaining members of the Union or assisting it; and(3) by suchacts interfered with, coerced,and restrained its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.The respondent thereafter filed its answer,dated March 7, 1944, admittingcertain allegations of the complaint with respect to the nature of its business. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDdenying the commission of any unfair labor practices, and making certainaffirmative allegations which are hereinafter considered.The respondent thereafter filed a written motion dated March 5, 1944, to makeparagraph 9 of the complaint more definite and certain ; on March 7, the RegionalDirector issued an order denying such motion without prejudice to the right ofthe respondent to renew it at the hearing.Pursuant to notice, a hearing was held at Lexington, Kentucky, on March- 13,1944,before the undersigned, Josef L. Hektoen, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel, and the Union by a representative ; all participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, counsel for the respondent renewed his motiontomake the complaint more definite and certain; counsel for the Board there-upon voluntarily filed a written bill of particulars satisfactory to counsel forthe respondent.At the close of the hearing, counsel for the Board and therespondent argued orally.Upon the record before the undersigned ; counsel forthe respondent thereafter filed a brief with him.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Kentucky Utilities Company, is a Kentucky corporation en-gaged in generating, purchasing, transmitting, distributing, and selling electricenergy for light, power, and other purposes to some-67 counties in the State ofKentucky. Its power lines are directly connected at not less than six pointswith those of Old Dominion Power Company, a Virginia corporation servingterritory in that State, all the stock of which is owned by the respondentTherespondent is also engaged in supplying gas, water, ice, and bus service in theState of Kentucky. It owns, operates, and controls, in addition to Old DominionPower Company, above referred to, Dixie Light and Power Company, servicingeastern Tennessee, and South Fulton' Light and Power Company,- servicingwestern Tennessee.The respondent's annual sales of electrical energy are ap-proximately 500,000,000 kilowatt hours approximately 50,000,000 of which aredelivered to points outside the State of Kentucky.The respondent receives ap-proximately 50,000,000 kilowatt hours from points outside the State of Kentucky.The respondent furnishes electrical energy to interstate railroads, telegraphcompanies, radio stations, numerous large corporations engaged in interstatecommerce, and for navigation lights on the Kentucky and Ohio rivers, and theoperation of locks and dams on said rivers. It annually purchases copper wire,cables, poles, transformers, meters, and other supplies and materials in theapproximate amount of $625,000 from points outside the State of Kentucky:II.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B-915, is a labororganization affiliated with the American Federation of Labor. It admits em-ployeesof the respondent to membership KENTUCKY -UTILITIES COMPANY341III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain; other acts of interference, restraint, and coercion1:Events preceding the Union's attempt to-negotiate a contract with -therespondentOn January 6, 1943, the Board ordered that an election be held among therespondent's employees.'The Board found that the appropriate unit consistedof the following:...all production, maintenance, and construction employees of the Cen-tral Division of the Company, including the chief operator at Dix Dam butexcluding the division manager, the district managers, the local managerswho do not spend substantial time on service work, office employees, tech-nical engineers, the superintendent of construction, the salesmen, the jani-tors, and janitresses, the foreman of the maintenance crew at Danville,the division crew foreman at Danville, the service-man manager at Eminence,the service-man manager at Leitchfield, the ice-production superintendent atGlasgow, the service man at Upton, the superintendent and assistant super-intendent at Dix Dam, the foreman of the division linecrew at Shelbyville,the military guards at I)ix Dam, the gas-production foreman at Danville, theice- and water-plant manager at Stanford, the ice-production engineer atLebanon; the chief operator=ice and electricity at Franklin,-the gas- andwater-production superintendent at Shelbyville, and the serviceman managersat Hodgenville and Wilmore.Thereafter the Union, the only labor organization appearing upon the ballot,won the election conducted by the Board.'On May 19, 1943, the Board certifiedthe Union as the exclusive representative of all the respondent's employeeswithin the above-described unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.-2.The Union's attempt, and the respondent's refusal, to negotiate a contractOn July 2, 1943, the Union wrote to the respondent, asking it to considera proposed contract submitted with the letter.On July 10, the Union again wroteto the respondent, asking that it negotiate concerning the agreement previouslysubmitted or offer a counter-proposal, and requesting that in either event therespondent communicate its decision to the Union before July 18.On July 15,the respondent replied to both Union letters, stating, in part :The Company does not consider it advisable to enter into a contract cov-ering only those employees of the Company who were in the Central Divi-sion of the Company as that Division was constituted at the time of therecent order of the National Labor Relations Board . .On July 31, representatives of the Union and the respondent met with a Con-ciliator of the U. S. Department of Labor.At this meeting the respondent tookthe position that it would not bargain with the Union as the exclusive represent-ative of the respondent's employees in the unit found appropriate by the Board,'Matter ofKentucky Utilities Company, et at.46 N. L. R. B. 818.=The election was conducted on February 3, 4, and 5, 1943. 342DECISIONS OF NATIONAL LABOR RELATIONS -BOARDfor the following reasons' (1) the unit found by the Board was inappropriate;(2) the respondent would have "won the election" had the Board made a properdetermination as to the inclusion and exclusion of certain challenged ballots;and (3) the personnel of tfie, respondent's Central Division had changed mate-rially since May 19, the date of the Board's certification of the Union.On February 5, 1944, the Union submitted the following written request to therespondent:IWill you recognize and bargain with the International Brotherhood of Elec-tricalWoi kers Local Union B-915, A F. of L. as representative of thoseemployees certified by the National Labor Relations Board in the centraldivision of the Company?On February 10, the respondent replied to this request, stating that its positionas to bargaining with the Union was unchanged from that expressed at the meet-ing in July 1943.On July 17, 1943, the Union filed with the Regional Director its Charge al-leging that the-respondent had refused to bargain with it,On November 15,1944, the Acting Regional Director notified the parties that, after investigation,she declined to issue a complaint.'3."Executive Policy" and other letters from the respondent to its employeesOn November 3, 1943, the respondent distributed to each of its employees, inall divisions, the following letter entitled "Supplement to Executive Policy LetterNo. 2," and signed by the president of the respondent :My attention has been called to some confusion, or lack of understanding,as to the attitude of the company toward labor unions. In the past, it hasbeen the very earnest desire of management to comply with the wishes ofthe majority of its employees in dealing with this subject. As many of youwill recall, this question arose in 1939 and was decided by submitting theunion issue through secret ballots to all employees, constituting -an eligiblelist determined by the National Labor Relations Board.At this election,our employees unmistakably indicated a desire to preserve their individualfreedom of action by voting in large majority against the Union that pro-posed to act as their bargaining representative.There was not then, nor is there now, nor will there be hereafter, whetherthis question again comes up to be voted on or not, any tendency whatsoeveron the part of management to discriminate against or intimidate or coerceto the slightest extent any employee because of his attitude toward labor-,unions.You should dispel from your mind forever any thought that yourjob with the company will be affected in any way, whether you do or do notaffiliate with a union.You should always remember that there is no lawwhich requires you to join a union and no law preventing you from joining. .If you think that some other person or group of persons can representyour own personal interests in the employer-employee relationship betterthan you can represent yourself, and, if you are willing to pay for this rep-resentation in dues and assessments, the amount and disposition of whichyou have no control, that is entirely your own business.In this connection, you have the right to ask yourself why it is thatoutsiders-some of them total strangers-come into your community and3 On January 11, 1944, the Board, upon appeal by the Union, reversed the action of theActing Regional Director in declining to issue a complaint, and directed that a complaintshould issue. KENTUCKY UTILITIES'COMPANY343all of a sudden become interested in your welfare.Is it a selfish interest,whetted by alluring prospects of union dues,assessments,fines, and otheremoluments which go to organizers and to distant headquarters,or is itunselfish and based wholly upon a genuine desire to assist you in the controlof your affairs?Can others know, appreciate,and handle with the companyyour own individual problems as quickly, as directly,as sympatheticallyas you can adjust them yourself with management?Ponder these questionscarefully,because they arefor you and you alone to decide.I can say in all sincerity that it has been, and will continue to-be, the veryspecial effort of your company to provide you with the practical benefitswhich accrue from wage increases,improved working conditions, and agenuine interest in your general welfare.Your management has more reasonto be interested in your personal well-beingthat (sic) anyone else.Manage-ment and employees cannot work in a joint undertaking day by day, andyear after year,without acquiring mutual interests which make themdependents upon each other.Since Policy Letter No. 2 was issued,you have received voluntary wageadjustments,when occasions and conditions-permitted.You have beenprovided with a Service Annuity Plan,and just recently you received noticeof a bonus to be distributed to you in the form of U. S Government Bonds.All of which is in keeping with the promise made in the last paragraph ofPolicy Letter No.2-quoted here for your benefit :"The- Company is vitally interested in the welfare of its employees andit is disposed to contribute as much as conditions will permit from time totime towards the improvement of both wages and working conditions. It isonly through the full cooperation of each and every employee that suchimprovement can be accomplished."May I request of all of you that when matters pertaining to your employ-ment concern your mind, you go immediately to your superior and discussthis subject with him freely and frankly.If you are not then fully satisfiedthat you have been dealt with fairly, I want you to feel at perfect libertyto bring your problem to my attention,either by letter or in person.On December 20 and 21, 1943,the Board conducted among the respondent'semployees a vote, pursuant to provisions of the Smith-Connally Act,as to whetheror not they wished :...to permit an interruption of war production in wartime as a resultof this dispute.About 10 days before the election the respondent's divisional management dis-tributed to employees within the specific divisions the following letter signedby their respective divisional head:To My Fellow Employees:In the near future, you will be asked to vote on the question of a strike.The ballot may call it a "walk-out," "work stoppage," "refusal to work,"or "interrupted service." It may use some other soft name for a hard word.But whatever name it uses will mean plain "strike."Perhaps you have been told.moreover,that the purpose of the vote isnot actually to call a strike but only to force from the company what theunion demands.Nevertheless,if you vote favorably on the proposition, yourleadership will have the right to call a strike.Your company through its management,recognizes and supports yourright to make your own decisions through the use of the secret ballot.Thatis your privilege,and the privilege of every other American. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDBut the management has the right to present its side of the case. It hasthe right to ask, respectfully, that you think carefully before you vote.And first of all, we want to ask you : What are the issues in this case?Why is a strike vote being taken?The Answer is that there is no issue except one.That one is the questionof recognizing the International Brotherhood of Electrical Workers and itsLocal Union No. B-915 as the sole bargaining agency for all employees ofthe Central Division who are eligible for membership in the.union.The strike vote is being taken only because the company has refused torecognize the union as the exclusive bargaining agency.No other disputeexists.No other question of importance stands between us.With presentpay and hours and general working conditions, the union itself apparentlyis not dissatisfied, for the contract it has drawn up calls for no substantialchanges.Q.Why then has management refused to recognize the InternationalBrotherhood of Electrical Workers and Local Union No. B-915 as the solebargaining agency?A. First, because the company believes that no one Division of the Com-pany can legally. be held to be an appropriate bargaining unit and that theNational Labor Relations Board was correct when it originally decided thatemployees in the entire system of the Company constituted, an appropriateunit.The Central Division in which the strike vote is being taken is onlyone of five operating divisions of the CompanyWe have spent a lot oftime and money, and have done so gladly, to equalize pay and workingconditions in the various divisions and we do not desire that this be changed.Second, a majority of the employees-iii the Central Division, as thatDivision is now constituted, has not designated the International Brother-hood of Electrical Workers, as its bargaining agency and the InternationalBrotherhood of Electrical Workers' charge that the Company has violatedthe National Labor Relations Act by refusing to recognize the Union has beendismissed by the Acting Regional Director of the National Labor RelationsBoard, Rosemary S. Macke, by letter of November 15, 1943, to Mr. Braswell.Naturally, one of the questions you will ask yourselves is whether thecompany has had your welfare and your interests. in mind through theyears.We think it has hadCertainly it has tried to have.While it hasbeen the settled policy of the Company to reduce electric rates as rapidlyas possible, we have insisted, time and again, on increased pay schedulesfor employees.These increases, of course, have meant that we could notlower rates as rapidly as would have been possible otherwise.More, thevery contract that the leadership proposes contains the company's own pro-vision with respect to sick leave, as set out back in 1937 in our Policy LetterNo. 1.Have you considered, as we have, the effects of a strike, upon yourselves,your Company, and your community and nation?Through the years the company has tried to build good will through goodservice; good personnel and reasonable rates.That good will is a real asset.It is of advantage to you as well as to the Company. It is reflected in the payschedule, in sick-leave provisions, in insurance and in the retirement fund.A strike will do damage to it, and so will work injury to the company andto you.But you, we sincerely believe, will suffer the more from a strike.Howwill your union rate, how will you rate as members of your communitiesin these days when people have precious little use for the men or companieswho stand in the way of the war effort? How can you justify yourselves KENTUCKY UTILITIES COMPANY345with your patriotic fellow citizens,with the parents and wives and sweet-'hearts and sisters and brothers of men in the Army and Navy and MarineCorps.Will it be enough to say : "We had not real quarrel with the Com-pany about wages and hours, but we struck just the same,even tho it didinterfere with war work because the company wouldn't recognize the Union"?Will that explanation satisfy a bereaved mother or an anxious father whofeels that all we have and are should be directed to quick victory? Can youmaintain respect for your union and for yourselves by giving a reason soinsignificant for an act so extreme?These are days when no one patriotically may-set himself aside from the,,common effort except for the most serious and urgent of reasons.Workstoppages,walk-outs,strikes-what are they but acts to aid the enemy andthe proof of indifference towards our own fighting men?We-employeesand management and company altogether-are an important part of Amer-ica's war effort.We supply war industries.We are an instrument of foodproduction.We are necessary to military installations.We help mightilyin thousands of homes and offices to maintain domestic morale without whichno war can be prosecuted successfully.Shall we let it be said of us, or anygroup of us,that we balked on the job without good and sufficient cause?Shall we throw down our civilian arms, for a small and selfish purpose,while soldiers bear arms for us on grim battlefields?Confident that you Will'use your best judgement(sic), after taking intoaccount the opinions of your own family and perhaps of trusted friends whoseopinions you respect,we leave the case with you.On December 30, following the vote, by which the employees rejected thestrike,Division Manager C.B. Hanna sent the following letter to each employeeof his division :My joys during Christmas were greatly enhanced by'the result of therecent strike vote taken in our Division,when a substantial majority ofthe voting employees expressed themselves as being definitely against votingto strike.aIwas greatly disturbed,however, that there were forty-one(41)whoexpressed a desire to strike. I presume that those that are willing to stopwork took this action only after due deliberation and some sincerity ofpurpose.Even so, it is difficult for me to understand how anyone couldeven think of doing anything that would interfere with the progress of thewar where ten million(10,000,000)men and women are in the Armed forces,willing to make the supreme sacrifice so that those of us back home maycontinue to have peace and the liberties which we have enjoyed during theyears past.Our armed forces are making tremendous sacrifices both in money,jobs andin many cases with their livesTheir attitudes call to mind the expression ofa famous author,"Theirs is not to reason why, but the will to do or die."That is the spirit that wins.'As your division Manager, I am concerned about your welfare, and espec-ially am I concerned that there should be disturbing conditions or lack ofmutual understanding among forty-one men in this division that they shouldtake this^meaans,of expressing their dissatisfaction.Many misunderstandings can be readily cleared if there is discussion ofthe problems or conditions.None of us are always right and we all makemistakes.Using another quotation:"To err is human, for forgive is divine."After all,the old golden rule is a very good pattern to follow, and frankly,that has always been my goal. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDI would like for you to feel free, at all times, to discuss your problems withmanagement, so that we may come to know each other better. In this waywe can work out our problems and work more closely to our common interests.4.ConclusionsThe respondent admits that it has refused, and is continuing to refuse, tobargain with the Union as the exclusive representative of the employees in theunit found appropriate by the Board. It admits the distribution of the letters.Thus the issues for determination are, in effect : (1) whether the respondent's re-fusal to bargain with the Union constituted a violation of the Act, or as therespondent contends, it properly refused to bargain for the reasons, advanced byit; and (2) whether the issuance of the letters was in violation of Section 8 (1)of the Act or, as the respondent claims such communications were privileged underthe "American Tube Bending" doctrine.4As to the question of refusal to bargain, it has been noted- above that therespondent bases its position upon the following grounds: (a) the alleged inap-propriateness of the unit found by the Board; (b) the alleged improper determina-tion by the Board as to disposition of certain challenged ballots; and (c) certainchanges in personnel within the unit found appropriate by the Board and madeafter the Board's certification of the UnionAs to (a), the respondent offered nonew evidence at the instant hearing bearing upon the unit issue as it existedon January 6, 1943, the date when the Board issued its Decision and Direction-ofElectionFurthermore, the respondent admitted at the hearing that there wereno changes made in the Central Division between the Board election and the certi-fication of the Union. In view of these facts, and since the Board fully consideredthe unit question and the respondent's objections to it before its Decision andDirection of Election dated January 6, 1943, the undersigned concludesand findsthat the respondent's claim that the unit defined by the Board is inappropriate iswithout meritThe undersigned therefore finds that all production, maintenance and con-struction employees of the respondent's Central Division, as it existed on January6,1943, including the chief operator at Dix Dam but excluding the divisionmanager, the district managers, the local managers who do not spend substantialtime on service work, office employees, technical engineers, the superintendentof construction, the salesmen, the janitors and janitresses, the foreman of themaintenance crew at Danville, the service-man manager at Eminence, the service-man manager at Leitchfield, the ice-production superintendent at Glasgow, theservice man at Upton, the superintendent and assistant superintendent at DixDam, the foreman of the division line-crew at Shelbyville, the military, guardsat Dix Dam, the gas-production foreman at Danville, the ice- and water-plantmanager at Stanford, the ice-production engineer at Lebanon, the chief operator-ice and electricity at Franklin, the gas- and water-production superintendent atShelbyville, and the service-man managers at Hodgenville and Wilmore, con-stitute an appropriate unit within the meaning of Section 9 (b) of the Act.As to (b), the question of challenged ballots, the respondent offered no newevidence at the hearing in the instant proceedings.The respondent's positionhas been fully considered by the Board. In the Board's Supplemental Decisionand Certification of Representatives, dated May 19, 1943, it stated :As a result of an investigation and hearing conducted by theRegionalDirector, the Regional Director in his Election-Report recommended that thechallenges be sustained as to four of the voters, William W. Ellis, Louis4N. L. R. B.V.American Tube BendingCo.,134 F. (2d) 993, cert den. 320 U. S. 768. KENTUCKY UTILITIES COMPANY347Sheets, James C. Young, and John W Wise; and that the challenges beoverruled as to three of the voters, Lester D Boone, James G. Johnson, andHenry Martin.On March 29, 1943, the Company filed Objections to thisrecommendation, and on April 12, 1943, filed a brief in support of its Ob-jections.On April 27, 1943, the Regional Director issued a Report onObjections.The Board has considered the Regional Director's Electrician Report,the Company Objections to the Election Report, the Company's brief in sup-port of its Objections, and the Regional Director's Report on Objections,and finds the Company's Objections to be without merit.In accordance with the above-quoted findings and conclusions of the Board,the undersigned concludes and finds that there is no merit in the respondent'sclaim that the Board erred in its disposition of certain challenged ballots.Hefurther finds, in accordance with the Board's Certification of Representatives,dated May 19, 1943, that on that date, and at all times thereafter, the Union hasbeen, and is now, the exclusive representative of the respondent's employees inthe appropriate unit above describedAs to (c), the respondent adduced evidence at the hearing that followingthe Board's certification of the Union, a number of changes were made in thepersonnel of its Central Division. In brief, the respondent established that onMay 20, 1943, pursuant to an agreement executed in 1939, it acquired certainproperties and personnel from another public utility company, and in exchange,sold certain' of its properties to that company. In this transaction three newemployees were acquired by the Central Division and an equal number of em-ployees in that division were released from the respondent's pay roll.Thereafter,at a time not precisely disclosed by the record, the respondent re-defined itsCentral Division, transferring certain districts and towns into other divisionsand bringing within its Central Division certain districts previously embracedby other divisions.This shift in delineation of the Central District affected about13 employees.Sometime in July 1943, the respondent sold two of its CentralDivision ice plant properties, thus releasing 8 additional employees.A totalof 27 employees were affected by the sale, acquirement, and redistricting of Cen-tral Division properties from May 20, 1943, to the time of the hearing. In Feb-ruary 1913, there were 105 employees within the appropriate unit who wereeligible to vote at the Board electionThe respondent's position, as to the effect of such changes, is summarized byits counsel in his brief which states, in part :-When it is considered that at best the Union carried the election in theCentral Division as it was formerly constituted by a majority of only onevote, it is obvious that the Company, twenty-seven employees having beenchanged, was not at the time of the filing of the complaint in this proceedingviolating the Act by refusing to recognize the Union as the representative ofa majority of the employees in the Central Division.In weighing the validity of this contention, it is necessary to evaluate othermaterial factors.At the hearing, counsel for the Board contended that therespondent's shifting of boundary lines of the Central Division after the dateof the Union's certification was not "effected in good faith," implying that thechanges were made for the purpose of providing the respondent with an excuseto avoid collective bargaining with the Union.Although other conduct of therespondent, notably its letter to all employees early in November 1943, expressinghostility toward the Union, might furnish some foundation for an inference thatthe respondent deliberately instituted the changes in order to strengthen the 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition it had already maintained before the Board as to the appropriateness ofthe unit, the undersigned is of the opinion that the evidence does not sustain thecontention of counsel for the Board and so finds.On the other hand, the re-spondent offered no evidence to support its contention, voiced in its brief, thatthe boundary changes of the Central Division were made "as a result of the per-formance" of the contract by which the ownership of certain properties hadpreviously been transferred between the respondent and another public utilitycompany.Furthermore at the hearing conducted on November 20, 1942, pre-ceding the Board's determination of the appropriate unit, the respondent's vice-president, E.W. Brown, stated :In each instance the boundary lines [of the respondent's five divisions] arelaid outfor the purpose of convenience and not as a matter of necessity.[Italics supplied ]Brown, who also testified at the instant hearing, offered no evidence in conflictpith his statement quoted above.Upon the entire record, the undersigned istherefore persuaded and finds that whatever changes occurred in the personnelof the Central Division since May 19, 1943, as a result of the sale, acquirement,or reallocations of the respondent's properties within this and other divisions,such shifting of properties and boundaries was accomplished as a matter of "con- _venience" and did not negate the effect of the Board's previous determinationeither of the appropriateness of the unit or the Union's majority status in thatunit.Increase or decrease of the number of employees in a given unit, and thepurchase and sale of plants and properties are not uncommon occurrences.Thesituationmay be likened to normal "turnover" of employees in any large in-dustry.To permit the employer, in this instance, to refuse to fulfill his obligation,as prescribed by the Act, would be to invite a situation wherein the principlesof collectivebargainingmight forever be defeated at the will and caprice of therespondent.Should the Board, following another investigation and election,today certify the Union as the bargaining representative of employees in any unit,the respondent might tomorrow re-district its properties within that unit, refuseto bargain with the Union, and thereby make of the Act, as one Court has ex-pressed it, a "merry-go-round."'The undersigned concludes and finds that the contentions of the respondent, asabove set forth, are without merit.Affirmatively he finds that the respondent,on July 15, 1942,' and at all times thereafter, has refused to bargain, collectivelywith the Union as the exclusive representative of its employees in the appropriate'International Association or Machinistsv.N. L. R. B.,110 F. (2d) 29, 33, aff'd 311U. S 72.InAppalachian Electric Power Companyv.N. L. R. B.,140 F. (2d) 217 (C C. A. 4), theCourt said,"It is therefore obvious that the company'sposition is clearly incompatiblewith the Congressionalintentsince a resultingcertification might be,pursuant to the com-pany's theory, subjectto defeasancealmost beforethe certification could be evenannounced.Inasmuch as a majorobjective of the Wagner Actis to bringabout a contractbinding onboth partieswith somefair degree of permanence,we feel thata certification must beendowed witha longevitysufficientto accomplishits essential purposeThe operative lifeof a certification should be at leasta reasonable time,dependingupon thecircumstancesof the individualcaseSurely,Congress in establishing the machineryfor theenforce-ment of theAct could not have intended to defeatthe administiation of the Act by denyingsuch measure of stability to a certification..."Also,inFranksBros Co V. N L R. B ,the SupremeCourt of the U. S. said inits decisiondated April 10, 1944 : ". . .a bargainingrelationship once rightfully establishedmust be permitted to exist andfunction for a rea-sonable period in which it can be given a fair chance to succeed."6 This is the date, as found heretofore,when the respondent replied to the Union'srequest-to-bargainof July 2,stating that it did not"consider it advisable to enter into acontract"with the Union.- KENTUCKY UTILITIES COMPANY349unit and has thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section '7 of the Act.As to the above-quoted letters from the respondent to its employees, all ofwhich the Board claims constituted interference, restraint, and coercion, theundersigned concludes and finds that publication of the two letters referringto the strike vote, one appearing before and the other after the balloting didnot constitute a violation of Section 8 (1) of the Act. The respondent's letterof November 3, 1943, however, which was sent to all employeesafterthe re-spondent had refused to bargain with the Union but before the strike threat,clearly crossed the boundary line of free speech defined by the "American TubeBending" case.?Read in realistic relation to the fact that the respondent had,before issuing the letter, openly refused to fulfill its obligation under the Actand to bargain with the Union, the following paragraph is of a plainly coercivenature:...you have the right to ask yourself why it is that outsiders-some ofthem total strangers-come into your community and all of a sudden be-come interested in your welfare. Is it a selfish interest, whetted by al-luring prospects of union dues, assessments, fines, and other emolumentswhich go to organizers and to distant headquarters, or is it unselfish andbased wholly upon a genuine desire to assist you in the control of youraffairs?Can others know, appreciate, and handle with the company yourown individual problems as quickly, as directly, as sympathetically as youcan adjust them yourself with management? . . .The undersigned finds that by the distribution to its employees of its letterof November 3, 1943, the respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by Section 7 of the- Act.IV. THE EFFECT OF THE UNFAIR LABOR PRAC'rTOES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has, been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriate -unit.It will therefore be recommended that the respondent, upon request, bar-gain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following :tCONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, Local B-915, A. F. of L.,is a labor organization within the meaning of Section 2 (5) of the Act.2.All of the respondent's production, maintenance and construction em-ployees of its Central Division, as it existed on January 6, 1943, including the7 See foonote 4, above. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDchief operator at Dix Dam but excluding the division manager, the districtmanagers, the local managers who do not spend substantial time on servicework, office employees, technical engineers, the superintendent of construction,the salesmen, the janitors and janitresses, the foreman of the maintenancecrew at Danville, the service-man manager at Eminence, the service-man man-ager at Leitchfield, the ice-production superintendent at Glasgow, the serviceman at Upton, the superintendent and assistant superintendent at Dix Dam,the foreman of the division line-crew at Shelbyville, the military guards atDix Dam, the gas-production foreman at Danville, the ice- and water-plantmanager at Stanford, the ice-production engineer at Lebanon, the chief operator-ice and electricity at Franklin, the gas- and water-production superintendent atShelbyville, and the service man managers at Hodgenville and Wilmore, con-stitute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.International Brotherhood of Electrical Workers, Local B-915, A. F. of L,was on May 19, 1943, and at all times thereafter has been, the exclusive repre-sentative of all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing on July 15, 1943, and at all times thereafter, to bargain col-lectivelywith International Brotherhood of Electrical Workers, Local B-915,A. F. of L., as the exclusive representative of all its employees in the appropriateunit, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.6 The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Kentucky Utilities Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood of Elec--tricalWorkers, Local B-915, A. F. of L., as the exclusive representative of allits employees in the above-described appropriate unit;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brotherhood ofElectricalWorkers, Local B-915, A F of L, as the exclusive representative ofall its employees in the above-described appropriate unit;(b)Post immediately in conspicuous places, at each of its properties withinitsCentral Division, as that Division was constituted as of January 6, 1943(excepting such of its properties as it has since that date disposed of to otherownership), and maintain for a period of at least sixty (60) consecutive days KENTUCKY UTILITIES COMPANY351from the date of posting, notices to its employees stating: (1) that the respondentwill not engagein the conduct from which it is recommended that it cease anddesist inparagraphs 1 (a) and (b) hereof, and (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) hereof.(c)Notify the Regional Director for the Ninth Region in writing, within ten(10) days from the receipt of this Intermediate Report, what steps therespond-ent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may, within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C., an original and four copies of a statement in writ-ing settingforth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.Dated June 28, 1944.JOSEF L. HEKTOEN,Traal Examiner.